Citation Nr: 1728746	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, of Chisholm, Chisholm, & Kilpatrick


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1981 to March 1990. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas (hereinafter, Agency of Original Jurisdiction (AOJ)).  In pertinent part, the AOJ continued a 20 percent rating for the Veteran's service-connected lumbosacral strain. 
The case was previously before the Board in January 2011 when it was remanded for additional development, and in June 2013 when the claim was denied on the merits.  The Veteran timely appealed the case to the U.S. Court of Appeals for Veterans Claims (CAVC or the Court).  Pursuant to the March 2014 Order granting a Joint Motion for Partial Remand (JMR), the Veteran's appeal was vacated and remanded to the Board for additional development.  In September 2014, the Board then remanded the case pursuant to the JMR, and in May 2015 the Board denied the Veteran's claim which he promptly appealed to the Court.  In the May 2017 decision, the Court vacated and remanded the May 2015 Board decision to ensure the Veteran is afforded all due process rights.  
The Board took jurisdiction of the issue of entitlement to a TDIU in the May 2015  Board decision, pursuant to Rice v. Shinseki, which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).  The case now returns to the Board for further adjudication. 
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to an increased rating for a lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 



FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment, beginning October 27, 2014. 


CONCLUSION OF LAW

The criteria for a TDIU have been met beginning October 27, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran contends that his lumbosacral strain, amongst his other service-connected disabilities render him unable to secure or follow substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additional considerations are noting that for a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.    

Per 38 C.F.R. § 4.16, if the Veteran has more than one service-connected disability, he would need to possess at least one disability ratable at 40 percent or more, and additional disabilities which bring his combined total to 70 percent or more to meet the schedular criteria for a TDIU.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple disabilities incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). 

At present, the Veteran is service-connected for ten disabilities, for a total combined evaluation of 70 percent.  Of those ten disabilities, three are from the orthopedic body system, his low back and right knee disabilities, which constitute one single disability, and taken in aggregate combine to a 40 percent evaluation. Thus, the Veteran meets the schedular criteria for consideration of a TDIU on the merits due to his combined 70 percent evaluation, and one disability rated at 40 percent.  Id.    

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2). 

In the instant matter, the Veteran reported that he was last employed in October 2014, when he retired from his position as a correctional counselor after twenty years, due to the worsening of his service-connected disabilities. He reported on his VA Form 21-8940 that he had one year of college. In support of his claim, the Veteran, through his representative sought out an employability assessment from a vocational expert to prove that his service-connected disabilities render him unable to secure or follow substantially gainful employment.  

The March 2017 vocational expert demonstrated that she reviewed the entirety of the Veteran's claim file, by way of the extremely detailed explanation provided for her determination of unemployability.  To that end, the expert concluded that the Veteran's disability picture is consistent with an individual who is disabled and unable to secure and follow substantial gainful employment as a result of his service-connected disabilities, and the combinations of his limitations. 

Specifically, the expert noted that the Veteran is limited to standing for no more than five to ten minutes, and sitting for no more than twenty minutes, due to the fact that he typically needs to elevate his legs to waist-level.  Additionally, the expert noted that the Veteran would likely be precluded from participating in any basic unskilled work at any physical demand level, including sedentary employment, as his constant pain, daily nausea, and daytime drowsiness prevent him from sustaining full focus and the attention-span required of most employment.  The expert further considered whether the Veteran had any skills or training that would allow him to pursue self-employment or a home-based business, to which a negative response ensued.   

The Veteran reported to the expert that towards the end of his tenure as a corrections counselor, he was no longer authorized to attend to emergency situations due to the limitations induced by his service-connected disabilities.  Further, the strain of his disabilities restricted him to bedrest per doctor's orders on average of two to three times per month, when flare-ups would occur.  Particularly, the Veteran reported that in 2014 he was requested to relocate his office to a destination that would require him to ambulate an additional two flights of stairs, to which he was unable to complete, prompting his medical retirement from the position. 

Based on the evidence provided largely by the vocation expert regarding the impact of the Veteran's service-connected disabilities on his ability to work, the record supports that the Veteran's current occupational options are severely limited.  Taking into consideration the severity of disabilities, expert's opinion, the Veteran's completion of one-year of community college, and work history requiring a medium level of physical demand, the Board finds that the Veteran's service-connected disabilities have clearly placed such significant barriers as to render him unable to secure or follow substantially gainful employment.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In light of the above, the Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16.  


ORDER

Entitlement to a TDIU is granted from October 27, 2014, subject to the statutes and regulations governing the payment of monetary awards.  





REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last provided a VA examination in connection with his service-connected lumbosacral strain in January 2016.  However, subsequent to the VA examination, the CAVC in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

A review of the claims file, including the February 2011 and December 2014 VA examinations, and corresponding treatment records, demonstrated that range of motion testing in passive, weight, and non-weight-bearing situations were not conducted.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia, and 38 C.F.R. § 4.59. 

Additionally, per the May 2017 Court decision, the Board must seek a medical opinion that reconciles whether or not the Veteran's lumbosacral strain resulted in any functional loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records since the July 2016 statement of the case. 

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbosacral strain. 

The claims file should be made available to the examiner for review in connection with the examination.  The examiner must include range of motion testing in the following areas: 

* Active motion; 
* Passive motion; 
* Weight-bearing; and 
* Non-weight-bearing.

The examiner is also asked to specifically address whether the Veteran experienced any functional limitations or loss caused by his disability, including tasks that require frequent and repetitive bending of the lumbar spine, and whether the Veteran's pain, weakness, and fatigability resulted in functional limitations with repeated use over time. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 
3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


